DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s first argument (pages 8-9) with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s second argument (page 10) with respect to claim 9 states:

    PNG
    media_image1.png
    200
    600
    media_image1.png
    Greyscale

Examiner respectfully disagrees and points out that Takemoto does disclose a stator assembly (see fig. 39) having two interior stator elements (see “370” elements) arranged between two stator end elements (see elements “360”) including a drive unit (384, [0401-0404]) positioned between such interior stator elements (370).


    PNG
    media_image2.png
    479
    757
    media_image2.png
    Greyscale



Applicant’s third argument (page 12) with respect to claim 15 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 4, 5, 9, 13 and 15 are objected to because of the following informalities:
In claim 1, line 5, “said claw pole teeth” should read “said one or more claw pole teeth”.
In claim 1, line 16, “extends” should read “extend”.
In claim 4, lines 1-2, “said claw pole teeth” should read “said one or more claw pole teeth”.
In claim 5, lines 1-2, “said at least coil winding” should read “said at least one coil winding”.
In claim 9, lines 4-5, “said claw pole teeth” should read “said one or more claw pole teeth”.
In claim 13, lines 1-2, “said claw pole teeth” should read “said one or more claw pole teeth”.
In claim 13, lines 3-4, “said claw pole teeth” should read “said one or more claw pole teeth”.
In claim 15, line 6, “said claw pole teeth” should read “said one or more claw pole teeth”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaki et al. (US 2017/0366052, hereinafter “Nagasaki”).

Regarding claim 1, Nagasaki discloses a claw pole motor (1, see fig. 2, [0116-0120]) comprising:
a rotor (2) rotatable about an axis ([0116]); and 
a stator assembly (3) including: 
a plurality of stator elements (8-10, see fig. 5) having one or more claw pole teeth (5, including: 5a, 5b, 5c) such that when said plurality of stator elements (8-10) is assembled, said claw pole teeth (5, including: 5a, 5b, 5c) extend between a first end and a second end of said stator assembly (3, see fig. 4), the plurality of stator elements (8-10) including:
		 a first stator end element (8); 
a second stator end element (10), and 
at least one interior stator element (9) disposed between said first stator end element (8) and said second stator end element (10), each of said first stator end element (8), said second stator end element (10), and said at least one interior stator element (9) being arranged generally parallel (see fig. 5), wherein the at least one interior stator element (9) has a first planar surface (upper surface of “17”) and a second planar surface (lower surface of “17”) and the one or more claw pole teeth (5b) of the at least one interior stator element (9) extends beyond the first planar surface (upper surface of “17”) in a first direction (see fig. 5) and beyond the second planar surface (lower surface of “17”) in a second direction (see fig. 5), and
at least one coil winding (wounded on bobbins “7a” and/or “7b”, [0142-0143]) positioned between said plurality of stator elements (8-10). 

    PNG
    media_image3.png
    294
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    696
    281
    media_image4.png
    Greyscale


Regarding claim 3, Nagasaki discloses the claw pole motor of claim 1, wherein said first stator end element (8), said second stator end element (10), and said at least one interior stator element (9) are circumferentially staggered to one another (see fig. 4) about the axis (central axis, shown in fig. 5).

Regarding claim 4, Nagasaki discloses the claw pole motor of claim 1, wherein said claw pole teeth (5a, 5b, 5c) of said first stator end element (8), said second stator end element (10), and said at least one interior stator element (9) are arranged in an intermeshing relationship (see fig. 4).  
Regarding claim 5, Nagasaki discloses the claw pole motor of claim 1, wherein said at least coil winding includes a first coil winding (wounded on bobbin “7a”, [0142]) and a second coil winding (wounded on bobbin “7b”, [0143]), wherein said first coil winding (located in “7a”) is positioned between said first stator end element (8) and said at least one interior stator395533US02 (U300953US2) element (9) and said second coil winding (located in “7b”) is positioned between said at least one interior stator element (9) and said second stator end element (10).  

Regarding claim 7, Nagasaki discloses the claw pole motor of claim 1, wherein at least one of said plurality of stator elements (8-10) includes a feature (12a, 12b, 12c, see figs. 5-6) for retaining said at least one coil winding (“14-16” located inside bobbins “7a”-“7b”, see figs. 5-6).  

    PNG
    media_image5.png
    308
    436
    media_image5.png
    Greyscale



Regarding claim 8, Nagasaki discloses the claw pole motor of claim 7, wherein said feature (12a, 12b, 12c) includes a cylindrical feature (see figs. 5-6) receivable within a central bore of said at least one coil winding (“14-16” located inside bobbins “7a”-“7b”, see figs. 5-6).  

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto et al. (US 2016/0248283, hereinafter “Takemoto”).

Regarding claim 9, Takemoto discloses a claw pole motor (312, [0397-0404], see fig. 39) comprising: 
a rotor (323a-323b) rotatable about an axis (passing through shaft “313”); 
a stator assembly (322) including a plurality of stator elements (360, 370) having one or more claw pole teeth (363, 373, see fig. 36) such that when said plurality of stator elements (360, 370) is assembled, said claw pole teeth (363, 373) extend between a first end and a second end (see annotated fig. 36) of said stator assembly (322); said plurality of stator elements (360, 370) including:
a first stator end element (upper “360”); 
a second stator end element (lower “360”); and 
two interior stator elements (see elements “370”) disposed between said first stator end element (upper “360”) and said second stator end element (lower “360”), each of said first stator end element (upper “360”), said second stator end element (lower “360”), and said two interior stator elements (370) being arranged generally parallel (see fig. 39); and
a drive unit (384, [0401-0404], see fig. 39) embedded within said stator assembly (322) between said plurality of stator elements (360, 370), wherein the drive unit (384, see fig. 39) is positioned between the two interior stator elements (370).

    PNG
    media_image6.png
    303
    354
    media_image6.png
    Greyscale


    PNG
    media_image2.png
    479
    757
    media_image2.png
    Greyscale



Regarding claim 10, Takemoto discloses the claw pole motor of claim 9, wherein said plurality of stator elements (360, 370) define a first sub-assembly (322a) and a second sub-assembly (322b), said drive unit (384) being positioned generally between (see fig. 39) said first sub-assembly (322a) and said second sub-assembly (322b).  
Regarding claim 11, Takemoto discloses the claw pole motor of claim 9, wherein said drive unit (384) is arranged at a center (see fig. 39) of said plurality of stator elements (360, 370 which form “322a” & “322b”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US 2017/0366052) in view of Takahashi et al. (US 2006/0197397, hereinafter “Takahashi”).

Regarding claim 6, Nagasaki discloses the claw pole motor of claim 5, but does not disclose that said stator assembly includes a first interior stator element and a second interior stator element, said first coil winding being positioned between said first stator end element and said first interior stator element and said second coil winding being positioned between said second interior stator element and said second stator end element.  

However, Takahashi teaches (see fig. 15, [0256-0259]) a stator assembly (110) which includes a first interior stator element (134) and a second interior stator element (135), a first coil winding (114) being positioned between a first stator end element (111) and said first interior stator element (134) and a second coil winding (115) being positioned between said second interior stator element (135) and a second stator end element (113).  

    PNG
    media_image7.png
    336
    732
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Nagasaki’s claw pole motor, the recited arrangement, in order to directly and efficiently cool the coils by suppressing uneven temperature distribution along their lengths, as taught by Takahashi ([0259]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2016/0248283) in view of Hsu (US 6,356,005) and Aemisegger et al. (US 2013/0337970, hereinafter “Aemisegger”).

Regarding claim 13, Takemoto discloses the claw pole motor of claim 9, but does not specifically disclose that said claw pole teeth extend from a periphery of said plurality of stator elements, and an outer diameter of said drive unit is less than or substantially equal to an inner diameter defined by said claw pole teeth.  

Although the above recited limitation is not disclosed by Takemoto, the limitation basically implies an inner-stator/outer-rotor design. By having an inner stator the claw pole teeth would extend from a periphery of said plurality of stator elements instead of extending from an inner circumference of the stator elements (as shown in Takemoto’s fig. 39). 

Aemisegger teaches ([0012-0013]) the advantages of having an inner-stator/outer-rotor design like higher torque, less volume and weight and better cooling for the rotor.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited arrangement in Takemoto’s motor, which implies an inner-stator/outer-rotor design, since it provides several advantages like higher torque, less volume and weight and better cooling for the rotor, as taught by Aemisegger ([0012-0013]).

Furthermore, Hsu teaches a motor (inner-stator/outer-rotor design) which comprises stator pole teeth (212) extending from a periphery of the stator element (211), with a drive unit (511) and an outer diameter of the drive unit (511) is less than an inner diameter defined by said stator pole teeth (212).  

    PNG
    media_image8.png
    605
    739
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited arrangement in the motor of Takemoto in view of Aemisegger, in order to provide a drive unit with high operational efficiency, easy installation and maneuver and immune to disturbance, as taught by Hsu (col. 2, lines 3-7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2016/0248283) in view of Popov et al. (US 2009/0140587, hereinafter “Popov”) and Hsu (US 6,356,005).

Regarding claim 14, Takemoto discloses the claw pole motor of claim 9, but does not disclose that the stator assembly is supported by a stationary shaft, and wiring associated with said drive unit is arranged within a hollow interior of said stationary shaft.

However, Popov teaches ([0002]) that the use of a stationary shaft makes possible fastening the shaft at each end to the motor housing which provides greater structural stiffness thus reducing vibrations.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a stationary shaft in Takemoto’s motor, in order to be able to fasten the shaft at each end to the motor housing and provide greater structural stiffness thus reducing vibrations, as taught by Popov ([0002]).

Takemoto in view of Popov does not disclose that wiring associated with said drive unit is arranged within a hollow interior of said stationary shaft.

However, Hsu teaches (see figs. 2A & 3) a wiring (col. 3, lines 13-21) associated with a drive unit (511) which is arranged within a hollow interior of a shaft (311).

    PNG
    media_image8.png
    605
    739
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited arrangement in the motor of Takemoto in view of Popov, in order to provide a drive unit with high operational efficiency, easy installation and maneuver and immune to disturbance, as taught by Hsu (col. 2, lines 3-7), while at the same time provide protection for the wiring.

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al. (US 2017/0366052, hereinafter “Nagasaki”) in view of Popov et al. (US 2009/0140587, hereinafter “Popov”) and Ishikawa et al. (US 2008/0315702, hereinafter “Ishikawa”).
Regarding claim 15, Nagasaki discloses a claw pole motor (1, see fig. 2, [0116-0120]) comprising: 
a housing (see annotated fig. 1);
a shaft (4) associated with said housing (see annotated fig. 1);
a stator assembly (3) including a plurality of stator elements (8-10, see fig. 5) having one or more claw pole teeth (5, including: 5a, 5b, 5c) such that when said plurality of stator elements (8-10) is assembled, said claw pole teeth (5, including: 5a, 5b, 5c) extend between a first end and a second end of said stator assembly (3, see fig. 4), the plurality of stator elements (8-10) including:
 a first stator end element (8); 
a second stator end element (10), and 
at least one interior stator element (9) disposed between said first stator end element (8) and said second stator end element (10), each of said first stator end element (8), said second stator end element (10), and said at least one interior stator element (9) being arranged generally parallel (see fig. 5), wherein the at least one interior stator element (9) has a first planar surface (upper surface of “17”) and a second planar surface (lower surface of “17”) and the one or more claw pole teeth (5b) of the at least one interior stator element (9) extends beyond the first planar surface (upper surface of “17”) in a first direction (see fig. 5) and beyond the second planar surface (lower surface of “17”) in a second direction (see fig. 5), and
a rotor (2) rotatable about an axis ([0116]).

    PNG
    media_image9.png
    521
    575
    media_image9.png
    Greyscale




    PNG
    media_image3.png
    294
    576
    media_image3.png
    Greyscale

Nagasaki does not disclose a stationary shaft, that the stator assembly is supported by said stationary shaft and that the rotor is being operable to generate a cooling flow for cooling said stator assembly.

However, Popov teaches ([0029], see fig. 1) a stationary shaft (12) and a stator assembly (42) supported by said stationary shaft (12).

    PNG
    media_image10.png
    364
    529
    media_image10.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Nagasaki’s motor, a stationary shaft and a stator assembly supported by said stationary shaft, in order to provide greater structural stiffness thus reducing vibrations, as taught by Popov ([0002]).

Nagasaki in view of Popov does not disclose the rotor being operable to generate a cooling flow for cooling said stator assembly.

However, Ishikawa teaches (see fig. 1) a rotor (302) being operable to generate a cooling flow (see arrows showing  air flow in fig. 1, [0107-0108]) for cooling a stator assembly (202).

    PNG
    media_image11.png
    547
    468
    media_image11.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Nagasaki in view of Popov, the claimed arrangement, in order to cool the interior of the machine, as taught by Ishikawa ([0108]).

Regarding claim 16, Nagasaki in view of Popov and Ishikawa discloses the claw pole motor of claim 15. Nagasaki does not disclose that said rotor includes a plurality of fins configured to force a flow of air into an interior of said housing as said rotor rotates about said axis.

However, Ishikawa further discloses that said rotor (302) includes a plurality of fins (122, see fig. 1) configured to force a flow of air (see arrows showing air flow in fig. 1, [0107-0108]) into an interior of said housing (104, 106) as said rotor (302) rotates about said axis (see line going through shaft “124” in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Nagasaki in view of Popov, the claimed arrangement, in order to cool the interior of the machine, as taught by Ishikawa ([0108]).

Regarding claim 18, Nagasaki in view of Popov and Ishikawa discloses the claw pole motor of claim 15. Nagasaki further discloses that said rotor (2) and said stator assembly (3) are arranged generally concentrically (see fig. 2), said stator assembly (3) being at least partially positioned within a hollow interior (see fig. 2) of said rotor (2).

Regarding claim 19, Nagasaki in view of Popov and Ishikawa discloses the claw pole motor of claim 18. Nagasaki does not disclose cooling flow configured to flow through said plurality of stator elements.

However, Ishikawa further discloses that said cooling flow ([0107-0108]) is configured to flow (see dashed lines of arrows in fig. 1) through said plurality of stator elements (202).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Nagasaki in view of Popov, the claimed arrangement, in order to cool the interior of the machine, as taught by Ishikawa ([0108]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US 2017/0366052) in view of Popov (US 2009/0140587) and Ishikawa (US 2008/0315702), as applied to claim 15 rejection, and further in view of Glauning (US 6,087,744). 

Regarding claim 17, Nagasaki in view of Popov and Ishikawa discloses the claw pole motor of claim 15, but does not disclose that said stationary shaft is a generally hollow and is arranged in fluid communication with an interior of said housing.
However, Glauning teaches (col. 3, lines 52-67, col. 4, lines 1-45) a shaft (see fig. 1) which is generally hollow (see “2” & “4”) and is arranged in fluid communication (see arrows) with an interior of a housing (36).

    PNG
    media_image12.png
    596
    516
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Nagasaki in view of Popov and Ishikawa, the recited arrangement, in order to remove heat and provide cooling to the motor components, as taught by Glauning (col. 4, lines 27-37).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki  (US 2017/0366052) in view of Popov (US 2009/0140587) and Ishikawa (US 2008/0315702), as applied to claim 15 rejection, and further in view of Takemoto (US 2016/0248283).

Regarding claim 20, Nagasaki in view of Popov and Ishikawa discloses the claw pole motor of claim 15. Nagasaki further discloses that said stator assembly (3) includes at least one coil winding (wounded on bobbins “7a” and/or “7b”, [0142-0143]) positioned between said plurality of stator elements (8-10). 

Nagasaki does not disclose a drive unit positioned between said plurality of stator elements.

However, Takemoto teaches ([0401-0404], see fig. 39) having a drive unit (384) positioned between a plurality of stator elements (360, 370).


    PNG
    media_image2.png
    479
    757
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Nagasaki in view of Popov and Ishikawa, the recited arrangement, in order to control the motor with a simple structure which prevents leakage of electromagnetic noise and be able to detect the position of the rotor, as taught by Takemoto ([0403-0404]).
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834